DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/686,084 filed on 11/15/2019 have been examined.
The amendment filed on 03/21/2022 has been entered and fully considered.
Claims 1-6 and 10-20 have been amended.
Claim 8 has been canceled.
Claims 1-7 and 9-20 are pending in Instant Application.

Response to Arguments
In regards to the claim objections: Applicant’s amendments and arguments with respect to claims 16 and 18 have been fully considered and are persuasive. The previous claim objections to claims 16 and 18 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claim 20 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claim 20 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-4, 6-7, 9, and 11-20 have been fully 

Allowable Subject Matter
Claims 1-7 and 8-20 are allowed over the prior art of record.
As per claims 1, 19, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious identify the second ESV, wherein instructions for identifying the second ESV cause the processor to: receive volumes of hauling tools for a plurality of candidate earth shaping vehicles (ESV); compare the volume of earth at the dig location to a volume of each candidate ESV; and select a candidate ESV as the second ESV having a hauling tool with a volume greater than the volume of earth at the dig location.
Claims 2-7 and 9-18 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662